914 F.2d 260
Unpublished DispositionNOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Darrell RODGERS and Peter Simet, Plaintiffs-Appellees,v.James C. WOOD, Defendant-Appellant.
No. 89-3059.
United States Court of Appeals, Seventh Circuit.
Sept. 12, 1990.

1
Before WOOD, JR., and RIPPLE, Circuit Judges, and CRABB, District Judge*.

ORDER

2
On consideration of the petition for rehearing and suggestion for rehearing en banc filed by defendant-appellant in the above-entitled cause on August 30, 1990, no judge in active service has requested a vote on the suggestion for rehearing en banc and a majority** of the judges on the original panel have voted to deny rehearing.  Accordingly,


3
IT IS ORDERED that the petition for rehearing and suggestion for rehearing en banc be, and the same is hereby, DENIED.



*
 The Honorable Barbara B. Crabb, Chief Judge of the Western District of Wisconsin, is sitting by designation


**
 Judge Wood voted to grant rehearing